IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-20366
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

ADIELE C. ONWUASOANYA,


                                               Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-91-CR-218-1
                       --------------------
                         December 19, 2000
Before DAVIS, JONES, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

           In this direct criminal appeal, Adiele C. Onwuasoanya

complains that his guilty plea was involuntary because the district

court violated Fed. R. Crim. P. 11 and the Due Process Clause of

the Fifth Amendment by misinforming him of the nature of the

conspiracy charge against him.

           Our    review   of   the   record    and   the   arguments     and

authorities convinces us that no reversible error was committed.

The specific facts of the plea colloquy and record demonstrate that

any Rule 11 error in this case, if it occurred, was harmless error


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-20366
                               -2-

and that Onwuasoanya understood the charge against him. See United

States v. Reyna, 130 F.3d 104, 110-12 (5th Cir. 1997).

          The judgment of the district court is AFFIRMED.